ON MOTION FOE EEHEAEING-.
PEE CURIAM.
Counsel for appellant in their motion for rehearing evidently mistake the holding in our opinion. There is no question but that a deed to realty which does not reserve emblements or trade fixtures located thereon will pass title to the same to the grantee, and the grantor in the deed would be precluded from setting up an oral agreement under which he would claim that it was not intended by the parties that the emblements or trade fixtures were to pass, because this would be varying the terms of the deed. [Cantrell v. Crane, 161 Mo. App. 308, 143 S. W. 837.] What we hold is that either emblements or trade fix-, tures may be sold or severed or transferred by oral agreement and such sale, severance or transfer does not rquire the formality of a deed to pass good title. [Turner v. Morris, 142 Mo. App. 60, 125 S. W. 238.] In this case the severance of the boiler occurred long prior to the date of the deed under which the appellant claims, and he had notice of the severance when he accepted his deed and knew that he was not buying the boiler because his grantor told him that he (the grantor) did not own it. With the severance occurring long before his deed was executed and with this notice brought home to him, he is in no position to claim that which he knew his grantor did not own and therefore could not sell or transfer. When he was told by his grantor, prior to the acceptance of his deed, that the *686boiler did not belong to the grantor, a reasonably prudent man must have known from this statement that he was not buying it. The motion for rehearing is denied.-